        Case 2:20-cv-03024-GEKP Document 33 Filed 03/02/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE,
                       Plaintiff                             CIVIL ACTION

               v.

ARCHDIOCESE OF PHILADELPHIA,                                 No. 20-3024
              Defendants

                                            ORDER

       AND NOW, this 2nd day of March, 2021, upon consideration of the Defendants' Motion

for Judgment on the Pleadings (Doc. No. 25), Plaintiffs Response in Opposition to the Motion

(Doc. No. 29), and Defendants' Reply in Further Support of their Motion (Doc. No. 31 ), it is hereby

ORDERED that:

       1. The Motion (Doc. No. 25) is GRANTED.

       2. The above-captioned case is DISMISSED.

       3. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.




                                                             EK.PRATTER
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
